DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 11 June 2021.
Claims 41, 43-56, and 75 are amended by the Applicant.
Claim 76 is newly presented by the Applicant.
Claims 57-74 are canceled by the Applicant.
Claims 41-56 and 75-76 are pending.
Claims 41-56 and 75-76 are allowed.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 41-43, 45-49, 54-56, and 75-76 are allowable. The restriction requirement between species, as set forth in the Office action mailed on 22 December 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 22 December 2020 is withdrawn.  Claims 44 and 50-53, directed to different species embodiments are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
 Terminal Disclaimer
The terminal disclaimer(s) filed on 11 June 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application number 16/463,588 AND 16/463,600 has/have been reviewed and is accepted.  The terminal disclaimer(s) has/have been recorded.
Allowable Subject Matter
Claims 41-56 and 75-76 are allowed.
Examiner note regarding Claims 48 and 54-55:
See page 19 of the Non-Final Office Action mailed on 16 March 2021 for the statement of reasons for allowance regarding claims 48 and 54-55.
The following is an examiner’s statement of reasons for allowance:
In combination with the other structures required by the independent claims, the inclusion of:
Regarding Claim 41:
the seal plate restraint part being disposed entirely on the first side of the rotor, 
moving the seal plate restraint part along the axial direction to switch between a seal plate non-restraint state where the seal plate restraint part does not restrict movement 
Regarding Claim 75:
the seal plate restraint part being disposed entirely on the first side of the rotor, 
moving the seal plate restraint part along the axial direction to switch from a seal plate non-restraint state where the seal plate restraint part does not restrict movement of the seal plate in the radial direction to a seal plate restraint state where at least a part of the seal plate restraint part protrudes in the axial direction from the seal plate and thereby restricts movement of the seal plate in the radial direction, wherein the switching of the state of the seal plate restraint part includes operating the seal plate restraint part from a second side of the rotor disc, that is opposite to the first side in the axial direction, to switch from the seal plate non-restraint state to the seal plate restraint state.
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to Scalzo et al (US 3501249 A), Scalzo et al (US 3853425 A), or Zagar et al (US 20080008593 A1).
The Examiner notes, Scalzo (US 3501249 A) is considered the closest prior art, but does not teach the seal plate restraint part being disposed entirely on the first side of the rotor, wherein the seal plate restraint part is configured to be operable from a second side of the rotor disc that is opposite to the first side in the axial direction.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 






/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745                                                                                                                                                                                                        

/WOODY A LEE JR/Primary Examiner, Art Unit 3745